On August 20,2003, the defendant was sentenced to the following: DC-03-0018: Assault with a Weapon, a felony: Forty (40) years in the Montana State Prison; DC-97-0964: Violations of the conditions of a suspended sentence for the offense of Felony Assault: Imprisonment in the Montana State Prison, for the balance of the term to run consecutively with the sentence received in criminal cause number DC-03-0018.
*40DATED this 9th day of July, 2004.
On June 10, 2004, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Jack Sands. The state was represented by Dennis Paxinos.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentences in both cause numbers shall be modified to provide that the defendant be screened for placement at the Treasure State Correctional Training Center. In all other respects, the sentences imposed in both cause numbers are affirmed.
Hon. Ted L. Mizner, District Court Judge.